


110 HR 124 IH: Farm Programs Payment Limitation

U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 124
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2007
			Mr. Fortenberry (for
			 himself and Ms. Herseth) introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To require the prompt issuance by the Secretary of
		  Agriculture of regulations to restore integrity to the payment limitation
		  requirements applicable to commodity payments and benefits, to reduce waste,
		  fraud, and abuse related to the receipt of commodity payments and benefits, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Programs Payment Limitation
			 Integrity Act.
		2.Issuance of
			 regulations to establish measurable standards to prevent use of separate
			 entities to exceed payment limitations applicable to commodity payments and to
			 limit payments to active farmers
			(a)Standards
			 regarding active personal management and evasion schemes and
			 devicesThe Secretary of
			 Agriculture (in this section referred to as the Secretary) shall
			 promulgate regulations to establish measurable standards of—
				(1)what constitutes a
			 significant contribution of active personal management with respect to a farm
			 operation for purposes of applying the payment limitations specified in section
			 1001 of the Food Security of 1985 (7 U.S.C. 1308); and
				(2)what constitutes a
			 scheme or device to effectively evade such payment limits or to evade section
			 1001A or 1001C of such Act (7 U.S.C. 1308–1, 1308–3).
				(b)Enforcement of
			 multiple entity limitationsThe Secretary shall promulgate regulations
			 to ensure that total payments and gains described in section 1001 of the Food
			 Security of 1985 made to or through joint operations or multiple entities under
			 the primary control of a person, in combination with the payments and gains
			 received directly by the person, do not exceed twice the applicable dollar
			 amounts specified in subsections (b), (c), and (d) of such section.
			(c)Attribution of
			 payments and gains derived from certain farming operationsIn the case of a person that in the
			 aggregate owns, conducts farming operations, or provides custom farming
			 services on land with respect to which the aggregate commodity payments exceed
			 the applicable dollar amounts specified in subsections (b), (c), and (d) of
			 section 1001 of the Food Security of 1985, the Secretary shall promulgate
			 regulations to ensure that all payments and gains made on crops produced on the
			 land are attributed as follows:
				(1)To a person that
			 rents land as lessee or lessor through a crop share lease and receives a share
			 of the payments that is less than the usual and customary share of the crop
			 received by the lessee or lessor, as determined by the Secretary.
				(2)To a person that
			 provides custom farming services through arrangements under which—
					(A)all or part of the
			 compensation for the services is at risk;
					(B)farm management
			 services are provided by—
						(i)the
			 same person;
						(ii)an
			 immediate family member; or
						(iii)an
			 entity or individual that has a business relationship that is not an arm’s
			 length relationship, as determined by the Secretary; or
						(C)more than 2/3 of
			 the farming operations are conducted as custom farming services provided
			 by—
						(i)the
			 same person;
						(ii)an
			 immediate family member; or
						(iii)an
			 entity or individual that has a business relationship that is not an arm’s
			 length relationship, as determined by the Secretary.
						(3)To a person under
			 such other arrangements as the Secretary determines are established to transfer
			 payments from persons that would otherwise exceed the applicable dollar amounts
			 specified in subsections (b), (c), and (d) of such section.
				(4)To the direct
			 recipient of the commodity payments as well as to the person to whom the
			 payments are attributed under paragraph (1), (2), or (3).
				(d)Primary
			 controlIn the regulations required by this section, the
			 Secretary shall define primary control to include a joint
			 operation or multiple entity in which a person owns an interest that is equal
			 to or greater than the interest of any other one or more persons that
			 materially participate on a regular, substantial, and continuous basis in the
			 management of the operation or entity.
			(e)Material
			 participationIn the
			 regulations required by this section, the Secretary shall ensure that the
			 standards for active personal management require no less involvement than the
			 standard for materially participating on a regular, substantial, and continuous
			 basis in the management of the operation or entity as defined by Treasury
			 regulation section 1.469–5T(a)(1), as in effect on the date of the enactment of
			 this Act.
			(f)Time for
			 issuance; procedureThe regulations required by this section
			 shall be issued in final form not later than 270 days after the date of the
			 enactment of this Act. To ensure compliance with this deadline, the Secretary
			 shall issue the regulations without regard to—
				(1)the notice and
			 comment provisions of section 553 of title 5, United States Code;
				(2)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking; and
				(3)chapter 35 of title
			 44, United States Code (commonly known as the Paperwork Reduction Act).
				(g)Congressional
			 review of agency rulemakingIn carrying out this section, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
			3.Prevention of
			 schemes or devices to evade payment limitationsSection 1001B of the Food Security Act of
			 1985 (7 U.S.C. 1308–2) is amended—
			(1)by striking
			 If and inserting (a)
			 Basic penalty for evasion of
			 payment limitations.—Subject to subsection (b), if;
			 and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Effect of
				fraudIf the Secretary determines that a person has committed
				fraud in connection with the adoption of a scheme or device to evade, or that
				has the purpose of evading, section 1001, 1001A, or 1001C, the person shall be
				ineligible to receive farm program payments (as described in subsections (b),
				(c), and (d) of section 1001 as being subject to limitation) applicable to the
				crop year for which the scheme or device was adopted and the succeeding five
				crop
				years.
					.
			
